--------------------------------------------------------------------------------

Exhibit 10.5(a)


Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.  The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.




Playboy TV UK/Benelux Limited
Aquis House,
Station Road,
Hayes,
Middlesex
UB3 4DX


For the attention of Andrew Wren


Friday, 16 October 2009


Dear Sir,


Subject to Contract


RE: Agreement to provide Connectivity, uplink and satellite Services via the
Eurobird 1 satellite currently under negotiation


This Authority to Proceed Letter (the “Letter”) is issued as confirmation of the
agreement reached between Playboy TV UK/Benelux Limited (registered in England
under number  3000033)(the "Customer") and Arqiva Limited (registered in England
under number 02487597), whose registered office address is at Crawley Court,
Winchester, Hampshire, SO21 2QA  (the “Company”) (together the “Parties”).




1.
Negotiaton of the Agreement



The Parties are currently negotiating with each other expeditiously and in good
faith to agree an agreement under which the Company will provide the Services to
the Customer.  Save as provided in this Letter no commitment for the provision
of the Services shall arise until the Parties have signed a binding agreement,
prepared by the Company’s lawyers, by no later than 15th November 2009 (“the End
Date”) (the "Agreement").  The parties are responsible for their own costs in
connection with the negotiation and preparation of the Agreement.




2.
The Services



2.1
The Services shall comprise the Existing Services and New Services and be
provided by the Company for the dates and Charges as set out herein.



2.2
From the Service Commencement Date the Existing Services are:

 
·
A 8 + 1 channel compression system and 1 + 1 statistical multiplexing system
based at Hayes;

 
·
Adaptation multiplexing at BT Tower for interfacing with the BSkyB EPG and CA
system – the Customer must have the necessary agreements in place with BSkyB for
theseservices;

 
·
Uplink to the satellite capacity on Eurobird @28.5°E;


 
 

--------------------------------------------------------------------------------

 

 
·
19Mbit/s of Eurobird capacity net of Reed Solomon (the Company will make this
change via planned works within a maximum period of 2 weeks from the Service
Commencement Date).



2.3
At a later date to be agreed between the Parties the new services (“the New
Services”) will comprise:

 
·
A 14 + 2 channel compression system and 1 + 1 statistical multiplexing system
based at Hayes;

 
·
Adaptation multiplexing at BT Tower or other Company site for interfacing with
the BSkyB EPG and CA system – the Customer must have the necessary agreements in
place with BSkyB for these services;

 
·
Uplink to the satellite capacity on Eurobird @28.5°E;

 
·
19Mbit/s of Eurobird capacity net of Reed Solomon;

 
·
The muxed stream of channels would be carried over two new redundant DS3
circuits routed between the Customer site at Hayes to the Company at Chalfont,
Newman Street and BT Tower;

 
·
The existing MediaSphere interactive streamers shall continue to be used





3.
Service Commencement Date and the Works



3.1
The Company shall commence provision of the Services on 16th October 2009 (“the
Service Commencement Date”).



3.2
In order to provide the New Services it is necessary for the Company to purchase
certain equipment and carry out certain preparatory works  as set out in section
5.2 below and Schedule Two of this Letter prior to signature of the Agreement.



3.3
Upon signature of the Agreement, no later than the End Date this Letter shall be
superseded by the Agreement and the Company will provide the Services in
accordance with the Agreement.





4.
Terms



4.1
The Company will provide the Services under this Letter on the same terms of the
Agreement for the Provision of Uplinking and Satellite Services which the
Company has provided to the Customer (the “Agreement Under Negotiation”) as
attached. Notwithstanding all other provisions in the Agreement, and without
prejudice to any amendments thereto which the Parties may agree,  the following
particular clauses shall apply to the Test Services provided under this Letter:



 
(i)
the warranties in Clause 9 of the Agreement Under Negotiation.

 
(ii)
the Customer obligations in Clause 3.2 of the Agreement Under Negotiation.

 
(iii)
the Customer will indemnify and hold harmless the Company against all claims,
liabilities, actions, losses, judgments, payments made in settlement, costs
(including reasonable legal fees) proceedings,which arise out of or in
connection with the Company providing the Services to the Customer, including
but not limited to any third party claims brought or allleged against the
Company due to the Customer’s use of the Services and the indemnity shall be
provided by the Customer to the Company in the terms set out in Clause 5 of the
Agreement under Negotiation.

 
(iv)
the Company’s liability in relation to the provision of the Services under this
Letter shall be as set out in Clause 10 of the Agreement Under Negotiation.


 
2 of 6

--------------------------------------------------------------------------------

 

5.
Charges



5.1
In consideration of the Company providing the Services from the Service
Commencement Date prior to the Agreement being executed, the Customer agrees to
pay the Company the charges set out in Schedule One (the “Charges”) in full
without settlement or deduction from the Service Commencement Date until the End
Date.



5.2
Notwithstanding the fact that we have yet to enter into the Agreement, the
Customer   hereby authorises the Company to proceed with the following
preparatory work: order the necessary encoding and multiplexing equipment, the
terminal equipment for the delivery of terrestrial services and all third party
terrestrial networks services required to connect the Customer and the Company’s
sites as set out in Schedule Two (“the Preparatory Work”) and to proceed with
procuring the necessary goods and services to be used by the Company in carrying
out such work.



5.3
In the event that the Agreement has not been concluded by the End Date for any
reason whatsoever then in consideration of the Company carrying out the
Preparatory Work, the Customer hereby undertakes, upon the Company’s demand, to
indemnify the Company against:



 
(i)
all costs incurred by the Company in purchasing (which shall include the placing
of any orders) any equipment or services intended to be used by the Company in
carrying out the Preliminary Work or otherwise in the expectation of an
Agreement being concluded;



 
(ii)
the Customer’s unilateral withdrawal or otherwise termination of negotiations
prior to signature of the Agreement;



 
(iii)
any other costs, losses, damages, liabilities or expenses (including without
limitation all cancellation charges) the Company suffers or incurs as a
consequence of the parties failing to conclude an Agreement.



5.4
The Charges are payable in full without settlement or deduction within thirty
(30) days of the date of receipt of this Letter.



5.5
The Customer will pay Value Added Tax where applicable on the Charges at the
rate specified by law from time to time.





6.
Timescale



6.1
The Company has agreed to provide the Services under this Letter as a temporary
measure which shall expire on the End Date to allow the Parties time to
negotiate the Agreement.



6.2
The Parties agree to negotiate in good faith and to use all reasonable
endeavours to enter into the Agreement by the End Date and both Parties shall
act reasonably and promptly in such negotiations.



6.3
In the event that the Agreement is not concluded by the End Date the Company
shall cease to provide the Services under this Letter and will only commence the
provision of the Services when the Agreement is executed by the Parties.


 
3 of 6

--------------------------------------------------------------------------------

 

7.
Confidentiality



Each Party shall keep confidential and not disclose to any third party, without
the prior written consent of the other, any information it receives concerning
the business or affairs of the other and shall not use such information for any
purpose other than the purpose for which the information has been disclosed.
These obligations shall not apply to any information which is in or comes into
the public domain through no fault of the recipient.




8.
Law and Jurisdiction



This Letter shall be binding on the Parties and governed by English law and the
Parties submit to the exclusive jurisdiction of the English Courts.


Please confirm your agreement and acceptance of the above conditions by signing
and returning the enclosed duplicate copy of this letter to the address stated
below.


Ben Moon
Arqiva
5th Floor
58 – 60 Berners Street
London
W1T 3NQ


Yours faithfully




For and on behalf of Arqiva Limited


By:
/s/ Nick Thompson
By:
/s/ Julian Portman
 
N. Thompson
   
Title:
Divisional MD
Title:
Divisional FD
       
Dated:
20/11/09
Dated:
20.11.09





Acknowledged and agreed for and on behalf of Playboy TV UK/Benelux Limited


By:
/s/ Andrew D Wren
   
Title:
Company Secretary
   
Dated:
20 October 2009


 
4 of 6

--------------------------------------------------------------------------------

 

SCHEDULE ONE




1.1
Charges



The Customer shall pay the Company the following Charges for the Services from
the Service Commencement Date until the Completion Date of the Agreement. The
term of the Agreement will be 5 years.


 
·
In year 1 and 2 of the contract the Customer would be charged for 16.5Mbit/s
capacity – the additional 2.5Mbit/s would be provided free. The Charge shall be
***** per annum.

 
·
From Year 3 onwards this capacity would continue to be provided free unless
Arqiva required the capacity for another customer – if this was the case then
Playboy would have an option to either pay for the additional capacity of
relinquish it (all subject to a 15 day decision period). The additional
2.5Mbit/s would increase the total Charge to ***** per annum.

 
·
Arqiva would have a one time right to terminate the contract on March 31st 2013
if supplier contracts for the satellite capacity are not extended beyond this
date subject to 3 months prior written notice.

 
·
The Company shall issue a one off credit for the sum of ***** at a date to be
agreed between the parties.

 
·
From the date of installation the following connectivity charges for a DS3
circuit to Newman Street and Chalfont Grove from the Customers site at Hayes:

 
o
Connection charge - *****

 
o
Annual Rental - *****



1.2
The Costs



In addition if the Customer does not enter into the Agreement Charges:


 
·
Equipment charge: *****

 
·
Connectivity charge: *****


 
5 of 6

--------------------------------------------------------------------------------

 

SCHEDULE TWO




A Tandberg Multiplex system encompassing:


 
·
E5710 Encoders with performance upgrade and noise reduction

 
·
MX5640 Multiplexers

 
·
nCompass control platform

 
·
Service monitoring equipment

 
·
Axon SDI DA and Chassis

 
 
 6 of 6

--------------------------------------------------------------------------------